United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-1363
Issued: April 6, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On April 20, 2010 appellant filed for review of a November 12, 2009 decision of the
Office of Workers’ Compensation Programs that denied her request for reconsideration as
untimely and not establishing clear evidence of error.1 The appeal was docketed as No. 10-1363.
The Board has duly considered the matter and finds that appellant’s reconsideration
request was timely filed. On appeal, appellant contended that she submitted a timely request for
reconsideration. She mailed her request packet on May 12, 2009 within one year of the June 17,
2008 Office decision denying her claim.2 Appellant cited to a signed return receipt that
documented the Office received her request on May 14, 2009 at 10:41 a.m.3 The Board notes

1

The most recent merit decision was issued by the Office on June 17, 2008. For final adverse decisions issued
prior to November 19, 2008 a claimant had up to one year to file and appeal to the Board. See 20 C.F.R.
§ 501.3(d)(2) (2008). For final adverse Office decisions issued on or after November 19, 2008, a claimant has 180
days to file an appeal with the Board. See 20 C.F.R. § 501.3(e) (2009).
2
3

The Office denied appellant’s claim for wage-loss commencing January 23, 2008.

Appellant submitted new evidence with her appeal. The Board’s review of a case is limited to the evidence of
record at the time of the Office’s final decision from which an appeal is made. See 20 C.F.R. § 501.2(c)(1).

that the record reflects that on May 15, 2009 the Office scanned appellant’s letter of May 11,
2009 requesting reconsideration into evidence.
As the record establishes that the Office timely received appellant’s request for
reconsideration within one year of the June 17, 2008, it erroneously applied the standard for clear
evidence of error to the consideration of her request. The case will be remanded to the Office to
proceed with a review of appellant’s reconsideration application under the legal standard
applicable to a timely request.4
IT IS HEREBY ORDERED THAT the November 12, 2009 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded for further action in
conformance with this order and an appropriate decision on appellant’s request for
reconsideration.
Issued: April 6, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

20 C.F.R. § 10.606(b)(2). See Donald M. Campbell, 55 ECAB 241 (2004).

2

